Opinion issued December 22, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00696-CR
                           ———————————
                  IN RE SAMUEL ROY JACKSON, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator, Samuel Roy Jackson, incarcerated and proceeding pro se, has filed a

petition for a writ of mandamus, seeking issuance of a writ directing respondent to

consider and rule on his petition for a writ of habeas corpus, motion for an
evidentiary hearing, and motion for a bench warrant.1 We dismiss relator’s petition

for a writ of mandamus.

      Because relator’s petition reflects that he has filed a petition for a writ of

habeas corpus in the trial court, his mandamus petition relates to a pending

post-conviction habeas corpus application involving a final felony conviction. See

TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon 2015). This Court does not have

jurisdiction to grant relator’s requested relief; only the Texas Court of Criminal

Appeals has jurisdiction in final post-conviction habeas corpus proceedings. See

Padieu v. Ct. App. of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013).

Accordingly, any complaints about inaction on matters relating to relator’s post-

conviction application for a writ of habeas corpus must be brought in the Texas Court

of Criminal Appeals. See In re Briscoe, 230 S.W.3d 196, 196–97 (Tex. App.—

Houston [1st Dist.] 2006, orig. proceeding) (“Article 11.07 contains no role for the

courts of appeals.”); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding) (noting that “only the Texas Court of Criminal

Appeals has jurisdiction in final post-conviction felony proceedings”). We have no

authority to issue writs of mandamus in criminal law matters relating to final post-

conviction felony proceedings. See In re McAfee, 53 S.W.3d at 717.


1
      Relator’s petition identifies the underlying case as Cause No. 913043, in the 183rd
      District Court of Harris County, Texas, the Honorable Vanessa Velasquez presiding.
      Accordingly, we dismiss relator’s petition for a writ of mandamus for want of

jurisdiction and dismiss all pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Keyes, and Bland.
Do not publish. TEX. R. APP. P. 47.2(b).